DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,12,14,18 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Plans et al
(USPGP 2015/0093729).
Regarding Claims 1,14,18, Plans discloses an apparatus (Fig. 1) comprising:
at least one processing device comprising a processor 102,103 coupled to a memory 105,106;
said at least one processing device being configured:
to generate a first sound cue 201 of a first type, the first sound cue comprising a primary entrainment
cue for an entrainment sonification system;
to generate one or more additional sound cues 202-204 of a second type, each of the one or more
additional sound cues 202-204 comprising an auxiliary entrainment cue for the entrainment sonification system;
to provide the first sound cue 201 and the one or more additional sound cues 202-204 to one or more audio devices 104 of the entrainment sonification system for generation of sound for audible presentation to a user;
to receive from one or more sensors 102 of the entrainment sonification system one or more feedback
signals; and
to adjust one or more characteristics of at least one of the first sound cue and the one or more
additional sound cues based at least in part on the one or more received feedback signals (Fig. 5; paras.
0116-0120).
Regarding Claim 2, Plans discloses the entrainment sonification system comprises a breathing
entrainment sonification system (paras. 0116, 0118).
Regarding Claim 12, Plans discloses providing the first sound cue 201 and the one or
more additional sound cues 202-204 to one or more audio devices of the entrainment sonification
system for generation of sound for audible presentation to a user comprises:
combining respective signals associated with the first sound cue and the one or more additional sound
cues in a signal combiner 205 (para. 0096); and
providing the resulting combined signal to an audio device 104.




Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3,5-7,13,15-17,19,20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,3-5,11-16, respectively, of prior U.S. Patent No. 11,185,254. This is a statutory double patenting rejection.



Allowable Subject Matter
Claims 4,8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited show related teachings in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837